Exhibit 10.1

 

 

SEPARATION AND DISTRIBUTION AGREEMENT

BY AND BETWEEN

FIDELITY NATIONAL FINANCIAL, INC.

AND

J. ALEXANDER’S HOLDINGS, INC.

DATED AS OF SEPTEMBER 16, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1

   Definitions      2   

Section 1.2

   General Interpretive Principles      9   

ARTICLE II THE PRE-DISTRIBUTION TRANSACTIONS

     9   

Section 2.1

   Restructuring, Recapitalization and other Transactions      9   

Section 2.2

   The Separation and Related Transactions      10   

Section 2.3

   Conditions Precedent to Consummation of the Pre-Distribution Transactions   
  11   

ARTICLE III THE DISTRIBUTION

     12   

Section 3.1

   Actions Prior to the Distribution      12   

Section 3.2

   The Distribution      13   

Section 3.3

   Conditions to Distribution      14   

ARTICLE IV SURVIVAL AND INDEMNIFICATION; RELEASE

     15   

Section 4.1

   Survival of Agreements      15   

Section 4.2

   Indemnification by Jax      15   

Section 4.3

   Indemnification by Fnf      16   

Section 4.4

   Insurance      17   

Section 4.5

   Procedures for Indemnification of Third Party Claims      17   

Section 4.6

   Procedures for Indemnification of Non-Third Party Claims      19   

Section 4.7

   Survival of Indemnities      19   

Section 4.8

   Remedies Cumulative      19   

Section 4.9

   Ancillary Agreements      19   

Section 4.10

   Mutual Release      19   

ARTICLE V ANCILLARY AGREEMENTS

     21   

Section 5.1

   Tax Matters Agreement      21   

Section 5.2

   Management Consulting Agreement      21   

Section 5.3

   Restructuring Documents      21   

ARTICLE VI CERTAIN ADDITIONAL COVENANTS

     22   

Section 6.1

   Consents for Business      22   

Section 6.2

   Additional Consents      22   

Section 6.3

   Further Assurances      22   

Section 6.4

   Future Activities      23   

Section 6.5

   Insurance Matters      23   

ARTICLE VII ACCESS TO INFORMATION

     26   

Section 7.1

   Agreement for Exchange of Information      26   

Section 7.2

   Ownership of Information      27   

 

   i    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Section 7.3

   Compensation for Providing Information      27   

Section 7.4

   Record Retention      27   

Section 7.5

   Limitation of Liability      27   

Section 7.6

   Other Agreements Providing for Exchange of Information      28   

Section 7.7

   Production of Witnesses; Records; Cooperation      28   

Section 7.8

   Confidentiality      29   

Section 7.9

   Privileged Information      31   

ARTICLE VIII NO REPRESENTATIONS OR WARRANTIES

     31   

Section 8.1

   No Representations or Warranties      31   

ARTICLE IX TERMINATION

     32   

Section 9.1

   Termination      32   

Section 9.2

   Effect of Termination      32   

ARTICLE X MISCELLANEOUS

     32   

Section 10.1

   Complete Agreement; Representations      32   

Section 10.2

   Costs and Expenses      33   

Section 10.3

   Governing Law      33   

Section 10.4

   Notices      33   

Section 10.5

   Amendment, Modification or Waiver      34   

Section 10.6

   No Assignment; Binding Effect; No Third Party Beneficiaries      34   

Section 10.7

   Counterparts      35   

Section 10.8

   Dispute Resolution      35   

Section 10.9

   Specific Performance      35   

Section 10.10

   Forum      35   

Section 10.11

   Waiver of Jury Trial      36   

Section 10.12

   Interpretation      36   

Section 10.13

   Severability      36   

Section 10.14

   No Set-Off      36   

 

EXHIBITS

  

Amended and Restated Certificate of Incorporation of JAX

     Exhibit A   

Amended and Restated Bylaws of JAX

     Exhibit B   

Form of Tax Matters Agreement

     Exhibit C   

Form of Management Consulting Agreement

     Exhibit D   

SCHEDULES

  

Surviving FNF Group and JAX Group Agreements

     Schedule 2.3(b)   

Transaction Expenses

     Schedule 10.2   

 

   ii    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

SEPARATION AND DISTRIBUTION AGREEMENT, dated as of September 16, 2015, by and
between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (“FNF”), and
J. ALEXANDER’S HOLDINGS, INC., a Tennessee corporation (“JAX” and, together with
FNF, the “Parties”).

RECITALS

WHEREAS, the Board of Directors of FNF determined that it is appropriate,
desirable and in the best interests of FNF to separate the JAX Business (as
defined below) and the FNF Business (as defined below) into two independent
companies (the “Separation”), on the terms and subject to the conditions set
forth in this Agreement (as defined below), to provide greater flexibility for
the management, capital requirements and growth of the JAX Business while
ensuring that FNF can allocate appropriate time and resources on the development
of the FNF Business;

WHEREAS, to effect the Separation, JAX (as defined below) intends to retain
ownership and possession of all JAX Assets (as defined below) and FNF intends to
retain ownership and possession of all FNF Assets (as defined below);

WHEREAS, to further effect the Separation, JAX intends to remain solely liable
for all JAX Liabilities (as defined below) and FNF intends to remain solely
liable for all FNF Liabilities (as defined below);

WHEREAS, to further effect the Separation, and as an integral part thereof, FNF
intends to cause the Restructuring (as defined below) to occur before the
Separation;

WHEREAS, following the Restructuring and the Separation, FNF intends to
distribute on a pro rata basis to holders of issued and outstanding shares of
FNFV Group common stock, par value $0.0001 per share (“FNFV Common Stock”),
other than shares of FNFV Common Stock held in the treasury of FNF, all of the
issued and outstanding shares of common stock of JAX, par value $.001 per share
(the “JAX Common Stock”) owned by FNF, by means of a dividend of the JAX Common
Stock to FNF’s stockholders (the “Distribution”), on the terms and subject to
the conditions set forth in this Agreement;

WHEREAS, it is the intention of the Parties that, for United States federal
income tax purposes, that the Restructuring and Distribution are together
intended to qualify as a tax-free reorganizations off pursuant to Sections
368(a)(1)(D) and 355 of the Code;

WHEREAS, the Board of Directors of FNF (i) determined that the Restructuring,
the Separation, the Distribution and the other transactions contemplated by this
Agreement and the Ancillary Agreements (as defined below) are in furtherance of
and consistent with its business strategy and are in the best interests of FNF
and (ii) approved this Agreement and the Ancillary Agreements;

 

   1    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

WHEREAS, the Restructuring, the Separation, the Distribution and the other
transactions contemplated by this Agreement and the Ancillary Agreements shall
be consummated in the order and in the manner agreed by the Parties; and

WHEREAS, it is appropriate and desirable to set forth in this Agreement the
principal corporate transactions required to effect the Separation and the
Distribution and certain other agreements that will govern certain matters
relating to these transactions and the relationship of FNF and JAX and their
respective Subsidiaries (as defined below) following the Distribution.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined) set forth below:

“Action” means any claim, demand, action, cause of action, suit, countersuit,
arbitration, litigation, inquiry, proceeding or investigation by or before any
Governmental Authority or any arbitration or mediation tribunal or authority.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that for purposes of this Agreement, no member of either Group shall be
deemed to be an Affiliate of any member of the other Group. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

“Agreement” means this Separation and Distribution Agreement, as the same may be
modified, amended, restated or otherwise supplemented from time to time in
accordance with the terms hereof.

“Ancillary Agreements” means the Management Agreement, the Tax Matters
Agreement, the Restructuring Documents and any other instruments, assignments,
documents and agreements executed in connection with the implementation of the
transactions contemplated by this Agreement.

“Asset” means any right, property, claim or asset, whether real, personal or
mixed, tangible or intangible, of any kind, nature and description, whether
accrued, contingent or otherwise, and wherever situated and whether or not
carried or reflected, or required to be carried or reflected, on the books of
any Person.

 

   2    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

“Balance Sheet” has the meaning assigned to such term in the definition of “JAX
Assets.”

“Business” means the JAX Business and/or the FNF Business, as the context
requires.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consents” means any consents, waivers, notices, reports or other filings to be
made, or any registrations, licenses, permits, authorizations to be obtained
from, or approvals from, or notification requirements to, any third parties,
including any Governmental Authority.

“Dispute Escalation Notice” has the meaning assigned to such term in
Section 10.8.

“Distribution” has the meaning assigned to such term in the Recitals hereto.

“Distribution Agent” means Computershare Limited.

“Distribution Agent Agreement” has the meaning assigned to such term in
Section 3.1(b).

“Distribution Date” means the date on which the Distribution shall be effected,
such date to be determined by, or under the authority of, the Board of Directors
of FNF in its sole and absolute discretion.

“Effective Time” means the time at which the Distribution occurs on the
Distribution Date.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, together with the rules and regulations promulgated thereunder.

“FNF” has the meaning assigned to such term in the Preamble hereto.

“FNF Business” means all businesses and operations of the FNF Group, other than
the JAX Business.

“FNF Assets” means all Assets of the FNF Group other than the JAX Assets.

“FNFV Common Stock” has the meaning assigned to such term in the Recitals
hereto.

“FNF Group” means FNF and each Person that will be a direct or indirect
Subsidiary of FNF immediately after the Distribution and each Person that is or
becomes a member of the FNF Group after the Distribution, including any Person
that is or was merged into FNF or any such direct or indirect Subsidiary.

“FNF Indemnified Parties” has the meaning assigned to such term in Section 4.2.

 

   3    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

“FNF Liabilities” means all Liabilities of FNF, other than the JAX Liabilities.

“FNF Parties” has the meaning assigned to such term in Section 4.10(b).

“FNF Releasors” has the meaning assigned to such term in Section 4.10(a).

“FNFV” means Fidelity National Financial Ventures, LLC, a Delaware limited
liability company, and wholly-owned subsidiary of FNF.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the NYSE.

“Group” means the FNF Group and/or the JAX Group, as the context requires.

“Indemnified Party” has the meaning assigned to such term in Section 4.3.

“Indemnifying Party” means JAX, for any indemnification obligation arising under
Section 4.2, and FNF, for any indemnification obligation arising under
Section 4.3.

“Information” means all information of either the FNF Group or the JAX Group, as
the context requires, whether or not patentable or copyrightable, in written,
oral, electronic or other tangible or intangible forms, stored in any medium,
including non-public financial information, studies, reports, records, books,
accountants’ work papers, contracts, instruments, surveys, discoveries, ideas,
concepts, know-how, techniques, designs, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts, data, computer data, disks,
diskettes, tapes, computer programs or other Software (as defined in the
definition of “Intellectual Property”), marketing plans, customer data,
communications by or to attorneys, memos and other materials prepared by
attorneys and accountants or under their direction (including attorney work
product), and other technical, financial, legal, employee or business
information or data.

“Information Statement” means the information statement and any related
documentation distributed to holders of FNFV Common Stock in connection with the
Distribution, including any amendments or supplements thereto.

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether owned or held for use under
license, whether registered or unregistered, including any and all such rights
in and to: (i) trademarks, trade dress, service marks, certification marks,
logos, and trade names, and the goodwill associated with the foregoing
(collectively, “Trademarks”); (ii) patents and patent applications, and any and
all divisions, continuations, continuations-in-part, reissues, continuing patent
applications, reexaminations, and extensions thereof, any counterparts claiming
priority therefrom, utility models, patents of importation/confirmation,
certificates of invention, certificates of registration, design registrations or
patents and like rights (collectively, “Patents”); inventions, invention
disclosures, discoveries and improvements, whether or not patentable;
(iii) copyrights, writings and other works of authorship (“Copyrights”);
(iv) trade secrets (including, those trade secrets

 

   4    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

defined in the Uniform Trade Secrets Act and under corresponding foreign
statutory Law and common law), Information, business, technical and know-how
information, business processes, non-public information, proprietary information
and confidential information and rights to limit the use or disclosure thereof
by any Person (collectively, “Trade Secrets”); (v) software, including data
files, source code, object code, application programming interfaces, databases
and other software-related specifications and documentation (collectively,
“Software”); (vi) domain names and uniform resource locators; (vii) moral
rights; (viii) privacy and publicity rights; (ix) any and all technical
information, Software, specifications, drawings, records, documentation, works
of authorship or other creative works, ideas, knowledge, invention disclosures
or other data, not including works subject to Copyright, Patent or Trademark
protection; (x) advertising and promotional materials, whether or not
copyrightable; and (xi) claims, causes of action and defenses relating to the
enforcement of any of the foregoing; in each case, including any registrations
of, applications to register, and renewals and extensions of, any of the
foregoing with or by any Governmental Authority in any jurisdiction.

“Inter-Group Indebtedness” means any intercompany receivables, payables,
accounts, advances, loans, guarantees, commitments and indebtedness for borrowed
funds between a member of the FNF Group and a member of the JAX Group; provided,
that “Inter-Group Indebtedness” shall not include any contingent Liabilities and
accounts payable arising pursuant to the Ancillary Agreements, any agreements
with respect to continuing transactions between a member of the FNF Group and a
member of the JAX Group and any other agreements entered into in the ordinary
course of business.

“JAX Assets” means, without duplication:

(i) all of the outstanding shares of all classes of capital stock of (or other
equity interests in) JAX Subsidiaries and joint ventures owned (either of record
or beneficially) by JAX or a JAX Subsidiary, as of the Effective Time;

(ii) all of the Assets included on the unaudited pro forma consolidated balance
sheet of JAX, including the notes thereto, as of June 28, 2015, that is included
or incorporated by reference in the Registration Statement (the “Balance Sheet”)
to the extent such Assets would have been included as Assets on a consolidated
balance sheet of JAX, and the notes thereto, as of the Effective Time (were such
balance sheet and notes to be prepared) on a basis consistent with the
determination of Assets included on the Balance Sheet;

(iii) all other Assets that are of a nature or type that would have resulted in
such Assets being included as Assets on a consolidated balance sheet of JAX, and
the notes thereto, as of the Effective Time (were such balance sheet and notes
to be prepared) on a basis consistent with the determination of Assets included
on the Balance Sheet;

(iv) all Assets, if any, expressly contributed, assigned, transferred, conveyed
or delivered to any member of the JAX Group pursuant to the Ancillary
Agreements;

(v) the contract rights, licenses, Trade Secrets (as defined in the definition
of “Intellectual Property”), know-how, and any other rights and Intellectual
Property, and any other rights, claims or properties (including any and all
rights as an insured party under any FNF insurance policy), in each case of any
member of the JAX Group and as of the Effective Time; and

 

   5    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(vi) all other Assets that are held by any member of the JAX Group as of the
Effective Time and that relate primarily to, are used primarily in or held
primarily for use in, or otherwise arise primarily from the operation of the JAX
Business.

“JAX Business” means the business and operations conducted by the JAX Group from
time to time, whether before, at or after the Effective Time, including, without
limitation, the business and operations conducted by the JAX Group, as more
fully described in the Information Statement.

“JAX Bylaws” means the Bylaws of JAX substantially in the form attached hereto
as Exhibit B, with such changes as may be agreed to by the Parties.

“JAX Certificate of Incorporation” means the Certificate of Incorporation of JAX
substantially in the form attached hereto as Exhibit A, with such changes as may
be agreed to by the Parties.

“JAX Claims” has the meaning assigned to such term in Section 4.10(b).

“JAX Common Stock” has the meaning assigned to such term in the Recitals hereto.

“JAX Group” means JAX and each Person that will be a direct or indirect
Subsidiary of JAX immediately before the Distribution (but after giving effect
to the Restructuring) and each Person that is or becomes a member of the JAX
Group after the Distribution, including any Person that is or was merged into
JAX or any such direct or indirect Subsidiary.

“JAX Holdings” means J. Alexander’s Holdings, LLC, a Delaware limited liability
company, which, following the Restructuring, will be a wholly-owned subsidiary
of JAX.

“JAX Indemnified Parties” has the meaning assigned to such term in Section 4.3.

“JAX Liabilities” means, without duplication:

(i) all outstanding Liabilities included on the Balance Sheet, to the extent
such Liabilities would have been included on a consolidated balance sheet of
JAX, and the notes thereto, as of the Effective Time (were such balance sheet
and notes to be prepared) on a basis consistent with the determination of
Liabilities included on the Balance Sheet;

(ii) all other Liabilities that are of a nature or type that would have resulted
in such Liabilities being included as Liabilities on a consolidated balance
sheet of JAX, and the notes thereto, as of the Effective Time (were such balance
sheet and notes to be prepared) on a basis consistent with the determination of
Liabilities included on the Balance Sheet;

 

   6    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(iii) all Liabilities to the extent relating to, arising out of or resulting
from any terminated, divested or discontinued business or operations of the JAX
Business;

(iv) all Liabilities expressly assumed by any member of the JAX Group pursuant
to this Agreement or the Ancillary Agreements; and

(v) all Liabilities to the extent relating to, arising out of or resulting from
actions, inactions, events, omissions, conditions, facts or circumstances
occurring or existing before, at or after the Effective Time, in each case to
the extent such Liabilities relate to, arise out of or result from (w) any JAX
Asset, (x) the JAX Business, (y) any service or function used by the JAX Group
at shared locations or (z) any service or function performed by any member of
the FNF Group for (but not exclusively for) the JAX Business.

“JAX Parties” has the meaning assigned to such term in Section 4.10(a).

“JAX Releasors” has the meaning assigned to such term in Section 4.10(b).

“Law” means any applicable foreign, federal, national, state, provincial or
local law (including common law), statute, ordinance, rule, regulation, code or
other requirement enacted, promulgated, issued or entered into, or act taken, by
a Governmental Authority.

“Liabilities” means all debts, liabilities, obligations, responsibilities,
response actions, Losses, damages (whether compensatory, punitive,
consequential, treble or other), fines, penalties and sanctions, absolute or
contingent, matured or unmatured, liquidated or unliquidated, foreseen or
unforeseen, on- or off-balance sheet, joint, several or individual, asserted or
unasserted, accrued or unaccrued, known or unknown, whenever arising, including
those arising under or in connection with any Law, or other pronouncements of
Governmental Authorities constituting an Action, order or consent decree of any
Governmental Authority or any award of any arbitration tribunal, and those
arising under any contract, guarantee, commitment or undertaking, whether sought
to be imposed by a Governmental Authority, private party, or a Party, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, or otherwise, and including any costs, expenses, interest,
attorneys’ fees, disbursements and expense of counsel, expert and consulting
fees, fees of third party administrators, and costs related thereto or to the
investigation or defense thereof.

“Loss” means any claim, demand, complaint, damage, loss, obligation, liability,
cost or expense arising out of, relating to or in connection with any Action,
including reasonable attorney’s, accountant’s, consultant’s and expert’s fees
and expenses.

“Management Agreement” means the Management Consulting Agreement to be entered
into between Black Knight Advisory Services, LLC and JAX Holdings, substantially
in the form attached hereto as Exhibit D, with such changes as may be agreed to
by the Parties.

“Management Co.” means Black Knight Advisory Services, LLC, a Deleware limited
liability company.

 

   7    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

“NewCo” means initially, a newly formed wholly-owned subsidiary of FNFV
organized solely for the purpose of holding a 1% membership interest in JAX
Holdings in connection with the Restructuring, which following the Restructuring
will be a wholly-owned subsidiary of JAX.

“NYSE” means the New York Stock Exchange, Inc.

“Parties” has the meaning assigned to such term in the Preamble hereto.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company or partnership, joint stock company, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any Governmental Authority.

“Pre-Distribution Transactions” means, collectively, the Restructuring and the
Separation.

“Privileged Information” has the meaning assigned to such term in
Section 7.9(a).

“Recapitalization” has the meaning assigned to such term in Section 2.1(b).

“Record Date” means the date to be determined by the Board of Directors of FNF
in its sole and absolute discretion as the record date for determining the
holders of FNFV Common Stock entitled to receive shares of JAX Common Stock
pursuant to the Distribution.

“Registration Statement” means the Registration Statement on Form 10 of JAX
relating to the registration under the Exchange Act of the JAX Common Stock,
including any amendments or supplements thereto.

“Related Claims” means a claim or claims against an FNF insurance policy made by
each of FNF and/or its insured parties, on the one hand, or JAX and/or its
insured parties, on the other hand, filed in connection with Losses suffered by
each of FNF and JAX arising out of the same underlying transaction,
transactions, event or events.

“Restructuring” means, collectively, (i) the transfer by FNFV to NewCo of a 1%
membership interest in JAX Holdings, (ii) the transfer by FNFV to JAX of its
entire interest in NewCo, (iii) the contribution by all member of JAX Holdings,
other than NewCo, of their membership interests in JAX Holdings to JAX, in
exchange for shares of JAX Common Stock, and (iv) the distribution by FNFV to
FNF of all of FNFV’s shares of JAX Common Stock.

“Restructuring Documents” means, collectively, the contracts, agreements,
arrangements, certificates, instruments, Consents and other documents to be
entered into, approved, authorized, confirmed and/or ratified, by the respective
parties thereto, to implement or effect the Restructuring in the manner
contemplated by this Agreement or otherwise relating to, arising out of or
resulting from the transactions contemplated by this Agreement or the
Restructuring, in each case in such form or forms and with such changes as may
be agreed to by the Parties.

“SEC” means the United States Securities and Exchange Commission.

 

   8    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

“Separation” has the meaning assigned to such term in the Recitals hereto.

“Subsidiary” means, with respect to any Person, any other Person of which such
first Person (either alone or through or together with any other Subsidiary of
such first Person) owns, directly or indirectly, a majority of the stock or
other equity interests the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such other
Person.

“Tax Matters Agreement” means the Tax Matters Agreement to be entered into
between FNF and JAX, substantially in the form attached hereto as Exhibit C,
with such changes as may be agreed to by the Parties.

“Third Party Claim” has the meaning assigned to such term in Section 4.5(a).

“Transaction Expenses” has the meaning assigned to such term in Section 10.2.

Section 1.2 General Interpretive Principles. (a) Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires, (b) the words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph, Exhibit and Schedule are references to the Articles, Sections,
paragraphs, Exhibits and Schedules to this Agreement unless otherwise specified,
(c) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified and
(d) any reference to any federal, state, local or non-U.S. statute or Law shall
be deemed to also refer to all rules and regulations promulgated thereunder, in
each case as amended from time to time, unless the context otherwise requires.

ARTICLE II

THE PRE-DISTRIBUTION TRANSACTIONS

Section 2.1 Restructuring, Recapitalization and other Transactions. On or before
the Distribution Date (but in all events, before the Distribution), and subject
to satisfaction or waiver of the conditions set forth in Section 2.3:

(a) the Parties shall effect the Restructuring;

(b) following the Restructuring, the JAX Common Stock shall be recapitalized
(the “Recapitalization”) such that the number of shares of JAX Common Stock
issued and outstanding and owned by FNF immediately before the Effective Time
shall be in an amount calculated on the basis of the following: approximately
0.17271 shares of JAX Common Stock for each share of FNFV Common Stock issued
and outstanding immediately before the Distribution (excluding shares held in
the treasury of FNF).

 

   9    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Section 2.2 The Separation and Related Transactions.

(a) (i) The Parties acknowledge that the Separation, subject to the terms and
conditions hereof and of the Ancillary Agreements, will result in (A) JAX
directly or indirectly operating the JAX Group and the JAX Business, owning all
of the JAX Assets and being liable for all of the JAX Liabilities and (B) FNF
directly or indirectly operating the FNF Group and the FNF Business, owning all
of the FNF Assets and being liable for all of the FNF Liabilities.
Notwithstanding anything herein to the contrary, this Section 2.2(a)(i) shall
not apply to any Assets or Liabilities contributed, assigned, transferred,
conveyed, licensed, delivered and/or assumed under any Ancillary Agreement,
which shall be governed by the terms thereof.

(ii) Subject to any Ancillary Agreement and to the extent that before the
Effective Time, (A) any member of the FNF Group owns or is in possession of any
JAX Asset or any member of the JAX Group owns or is in possession of any FNF
Asset or (B) any member of the FNF Group is liable to any third party for any
JAX Liability or any member of the JAX Group is liable to any third party for
any FNF Liability, FNF and JAX shall, and shall cause the respective members of
their Groups to, cooperate and use their respective commercially reasonable
efforts to obtain the necessary Consents to, and shall, contribute, assign,
transfer, convey and/or deliver any FNF Asset or JAX Asset, as the case may be,
and/or assume any FNF Liability or JAX Liability, as the case may be, such that,
on or before the Effective Time, JAX or a member of the JAX Group owns and is in
possession of the JAX Assets and is solely liable for the JAX Liabilities and
FNF or a member of the FNF Group owns and is in possession of the FNF Assets and
is solely liable for the FNF Liabilities.

(b) Termination of Certain Agreements. All contracts, licenses, agreements,
commitments or other arrangements, formal or informal, between any member of the
FNF Group, on the one hand, (i) and any member of the JAX Group, on the other
hand, or (ii) guarantying any obligation of any member of the JAX Group, on the
other hand, in each case in existence on or before the Distribution Date, shall
be automatically settled, cancelled, assigned, assumed or terminated by the
Parties at the Effective Time, except (A) for (x) such agreements specifically
set forth on Schedule 2.3(b) attached hereto, (y) this Agreement and (z) each
Ancillary Agreement (including each other agreement or instrument expressly
contemplated by this Agreement or any Ancillary Agreement to be entered into by
any of the Parties, any of the members of their respective Groups or any other
Person), (B) for any contracts, licenses, agreements, commitments or other
arrangements to which any Person is a party in addition to either Party or any
member of either Group, or (C) as otherwise agreed to in good faith by the
Parties in writing on or after the date hereof. From and after the Distribution
Date, no member of either Group shall have any rights or obligations under any
such settled, cancelled, assigned, assumed or terminated contract, license,
agreement, commitment or arrangement with any member of the other Group.

(c) Settlement of Inter-Group Indebtedness. Except with respect to the
agreements specifically set forth on Schedule 2.3(b), the Parties shall use
their commercially reasonable efforts to settle all amounts payable in
connection with any Inter-Group Indebtedness (if any) on or before the
Distribution Date.

 

   10    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(d) Guaranteed Obligations.

(i) FNF and JAX shall cooperate, and shall cause their respective Groups to
cooperate, to terminate, or to cause a member of the JAX Group to be substituted
in all respects for any member of the FNF Group in respect of, all obligations
of such member of the FNF Group under any JAX Liability for which such member of
the FNF Group may be liable, as guarantor, original tenant, primary obligor or
otherwise. If such termination or substitution is not effected by the
Distribution Date, (A) JAX shall indemnify and hold harmless the relevant FNF
Indemnified Party for any Liability arising from or relating thereto, and
(B) without the prior written consent of FNF, from and after the Distribution
Date, JAX shall not, and shall not permit any member of the JAX Group to, amend,
renew or extend the term of, increase its obligations under, or transfer to a
third Person, any loan, lease, contract or other obligation for which any member
of the FNF Group is or may be liable, unless all obligations of the FNF Group
with respect thereto are thereupon terminated by documentation reasonably
satisfactory in form and substance to FNF.

(ii) FNF and JAX shall cooperate, and shall cause their respective Groups to
cooperate, to terminate, or to cause a member of the FNF Group to be substituted
in all respects for any member of the JAX Group in respect of, all obligations
of such member of the JAX Group under any FNF Liability for which such member of
the JAX Group may be liable, as guarantor, original tenant, primary obligor or
otherwise. If such termination or substitution is not effected by the
Distribution Date, (A) FNF shall indemnify and hold harmless the relevant JAX
Indemnified Party for any Liability arising from or relating thereto and
(B) without the prior written consent of JAX, from and after the Distribution
Date, FNF shall not, and shall not permit any member of the FNF Group to, amend,
renew or extend the term of, increase its obligations under, or transfer to a
third Person, any loan, lease, contract or other obligation for which any member
of the JAX Group is or may be liable, unless all obligations of the JAX Group
with respect thereto are thereupon terminated by documentation reasonably
satisfactory in form and substance to JAX.

Section 2.3 Conditions Precedent to Consummation of the Pre-Distribution
Transactions. The obligations of the Parties to consummate each of the
Pre-Distribution Transactions is subject to the prior or simultaneous
satisfaction, or waiver by FNF in its sole and absolute discretion, of each of
the following conditions:

(a) final approval of each of the Pre-Distribution Transactions shall have been
given by the Board of Directors of FNF in its sole and absolute discretion; and

(b) each of the conditions precedent to the consummation of the Distribution set
forth in Section 3.3 hereof (other than Section 3.3(j)) shall have been
satisfied or waived by FNF in its sole and absolute discretion.

Each of the foregoing conditions is for the benefit of FNF and FNF may, in its
sole and absolute discretion, determine whether to waive any such condition. Any
determination made by FNF before any of the Pre-Distribution Transactions
concerning the satisfaction or waiver of any or all of the conditions set forth
in this Section 2.3 shall be conclusive and binding on the Parties.

 

   11    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

ARTICLE III

THE DISTRIBUTION

Section 3.1 Actions Prior to the Distribution. Subject to the satisfaction or
waiver of the conditions set forth in Section 3.3, the actions set forth in this
Section 3.1 shall be taken before the Distribution Date.

(a) The Board of Directors of FNF shall establish the Distribution Date and any
appropriate procedures in connection with the Distribution. FNF and JAX shall
use commercially reasonable efforts to (i) cooperate with each other with
respect to the preparation of the Registration Statement and the Information
Statement, (ii) cause the Registration Statement to become effective under the
Exchange Act and to keep the Registration Statement effective until the
Effective Time, and (iii) mail, promptly after effectiveness of the Registration
Statement and on or promptly after the Record Date, and in any event before the
Distribution Date, to the holders of FNFV Common Stock as of the Record Date,
the Information Statement or a notice of the internet availability thereof.

(b) FNF shall enter into a distribution agent agreement with the Distribution
Agent (the “Distribution Agent Agreement”) providing for, among other things the
Distribution to the holders of FNFV Common Stock in accordance with this Article
III.

(c) FNF and JAX shall deliver to the Distribution Agent (i) book-entry transfer
authorizations for all of the outstanding shares of JAX Common Stock to be
distributed in connection with the payment of the Distribution and (ii) all
information required to complete the Distribution on the basis set forth herein
and under the Distribution Agent Agreement. Following the Distribution Date,
upon the request of the Distribution Agent, JAX shall provide to the
Distribution Agent all book-entry transfer authorizations of JAX Common Stock
that the Distribution Agent shall require to further effect the Distribution.

(d) Each of FNF and JAX shall execute and deliver to the other Party, or cause
the appropriate members of its Group to execute and deliver to the other Party,
each of the Ancillary Agreements and any other document necessary to effect the
transactions contemplated by this Agreement.

(e) FNF will establish the Record Date and give the NYSE the required notice of
the Record Date in compliance with Rule 10b-17 under the Exchange Act.

(f) Each Party shall cooperate with the other Party to accomplish the
Distribution and shall take any and all actions necessary or desirable to effect
the Distribution.

(g) The Parties will take all actions and make all filings as FNF, in
consultation with JAX but ultimately in its sole and absolute discretion,
determines are necessary or appropriate, to cause the transfer or issuance of
all material Consents in order for FNF and JAX to operate their respective
Businesses independently of each other in the manner contemplated hereunder and
under the Ancillary Agreements. JAX will prepare, file and use commercially
reasonable efforts to make effective an application for listing of the JAX
Common Stock on the NYSE, subject to official notice of issuance.

 

   12    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(h) FNF shall, in its sole discretion, determine (i) whether to proceed with all
or part of the Distribution, (ii) the Distribution Date, (iii) the timing and
conditions to the Distribution and (iv) the terms thereof. FNF may, at any time
and from time to time before the Effective Time, change the terms of the
Distribution, including by delaying or accelerating the timing of the
Distribution. FNF shall use good faith efforts to provide notice to JAX of any
such change. FNF may select, for itself and for JAX, outside financial advisors,
outside counsel, agents and the financial printer employed in connection with
the transactions hereunder in its sole and absolute discretion.

(i) FNF and JAX shall take all actions necessary so that the JAX Certificate of
Incorporation and the JAX Bylaws shall be in effect at or before the Effective
Time.

(j) FNF and JAX shall take all such actions as FNF, in consultation with JAX but
ultimately in its sole and absolute discretion, determines are necessary or
appropriate under applicable federal or state securities or blue sky laws of the
United States (and any comparable Laws under any foreign jurisdiction) in
connection with the Distribution.

Section 3.2 The Distribution. Subject to the satisfaction or waiver of the
conditions set forth in Section 3.3, the actions set forth in this Section 3.2
shall be taken on the Distribution Date.

(a) FNF shall effect the Distribution by causing all of the issued and
outstanding shares of JAX Common Stock beneficially owned by FNF to be
distributed to record holders of shares of FNFV Common Stock as of the Record
Date, other than with respect to shares of FNFV Common Stock held in the
treasury of FNF, by means of a pro rata dividend of such JAX Common Stock to
such record holders of shares of FNFV Common Stock, on the terms and subject to
the conditions set forth in this Agreement.

(b) Each record holder of FNFV Common Stock on the Record Date (or such holder’s
designated transferee or transferees), other than in respect of shares of FNFV
Common Stock held in the treasury of FNF, will be entitled to receive in the
Distribution, approximately 0.17271 shares of JAX Common Stock for each share of
FNFV Common Stock held by such record holder on the Record Date. FNF shall
direct the Distribution Agent to distribute on the Distribution Date or as soon
as reasonably practicable thereafter the appropriate number of shares of JAX
Common Stock to each such record holder or designated transferee(s) of such
holder of record.

(c) FNF shall direct the Distribution Agent to determine, as soon as is
practicable after the Distribution Date, the number of fractional shares, if
any, of JAX Common Stock allocable to each holder of record of FNFV Common Stock
entitled to receive JAX Common Stock in the Distribution and to promptly
thereafter aggregate all such fractional shares and sell the whole shares
obtained thereby, in open market transactions or otherwise at the
then-prevailing trading prices, and to cause to be distributed to each such
holder, in lieu of any fractional share, such holder’s ratable share of the
proceeds of such sale, after making appropriate deductions of the amounts
required to be withheld for federal income tax purposes and after deducting an
amount equal to all brokerage charges, commissions and transfer taxes attributed
to such sale.

 

   13    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(d) Any JAX Common Stock or cash in lieu of fractional shares with respect to
JAX Common Stock that remains unclaimed by any holder of record 180 days after
the Distribution Date shall be delivered to JAX at its request. JAX shall hold
such JAX Common Stock and/or cash for the account of such holder of record and
any such holder of record shall look only to JAX for such JAX Common Stock
and/or cash, if any, in lieu of fractional share interests, subject in each case
to applicable escheat or other abandoned property Laws.

Section 3.3 Conditions to Distribution. The obligation of FNF to consummate the
Distribution is subject to the prior or simultaneous satisfaction, or waiver by
FNF, in its sole and absolute discretion, of each of the following conditions:

(a) final approval of the Distribution shall have been given by the Board of
Directors of FNF, and the Board of Directors of FNF shall have declared the
dividend of JAX Common Stock, each such action in its sole and absolute
discretion;

(b) the Registration Statement shall have been filed with, and declared
effective by, the SEC, and there shall be no stop-order in effect with respect
thereto and the Information Statement or a notice of the internet availability
thereof shall have been mailed to FNF stockholders;

(c) the actions and filings necessary or appropriate under applicable federal
and state securities Laws of the United States (and any comparable Laws under
any foreign jurisdictions) in connection with the Distribution (including, if
applicable, any actions and filings relating to the Registration Statement) and
any other necessary and applicable Consents from any Governmental Authority
shall have been taken, obtained and, where applicable, have become effective or
been accepted, each as the case may be;

(d) the JAX Common Stock to be delivered in the Distribution shall have been
approved for listing on the NYSE, subject to official notice of issuance;

(e) no order, injunction or decree issued by any Governmental Authority or other
legal restraint or prohibition preventing the consummation of the
Pre-Distribution Transactions or the Distribution or any of the other
transactions contemplated by this Agreement or any Ancillary Agreement shall
have been threatened or be in effect;

(f) FNF shall have received a tax opinion from KPMG LLP, in form and substance
satisfactory to FNF, to the effect that the Distribution will qualify as a
tax-free spin-off under Sections 368(a)(1)(D) and 355 of the Code;

(g) FNF shall have established the Record Date and shall have given the NYSE not
less than ten (10) days’ advance notice of the Record Date in compliance with
Rule 10b-17 under the Exchange Act;

 

   14    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(h) the Distribution will not violate or result in a breach of Law or any
material agreement;

(i) all material Consents required in connection with the transactions
contemplated hereby (that are not referred to in Section 3.3(c)) shall have been
received and be in full force and effect;

(j) each of the Pre-Distribution Transactions shall have been consummated in
accordance with this Agreement;

(k) the Ancillary Agreements shall have been duly executed and delivered and
such agreements shall be in full force and effect and the parties thereto shall
have performed or complied with all of their respective covenants, obligations
and agreements contained herein and therein and as required to be performed or
complied with before the Effective Time; and

(l) the Board of Directors of FNF shall have not determined (in its sole and
absolute discretion) that any event or development shall have occurred or
exists, or might occur or exist, that makes it inadvisable to effect the
Distribution.

Each of the foregoing conditions is for the sole benefit of FNF and FNF may, in
its sole and absolute discretion, determine whether to waive any such condition.
Any determination made by FNF, in its sole and absolute discretion, before the
Distribution concerning the satisfaction or waiver of any or all of the
conditions set forth in this Section 3.3 shall be conclusive and binding on the
Parties. Each Party will use good faith efforts to keep the other Party apprised
of its efforts with respect to, and the status of, each of the foregoing
conditions.

ARTICLE IV

SURVIVAL AND INDEMNIFICATION; RELEASE

Section 4.1 Survival of Agreements. All covenants and agreements of the Parties
contained in this Agreement shall survive the Effective Time.

Section 4.2 Indemnification by Jax. JAX shall indemnify, defend, release and
hold harmless FNF, each member of the FNF Group and each of their respective
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “FNF Indemnified
Parties”), from and against any and all Losses or Liabilities of the FNF
Indemnified Parties relating to, arising out of or resulting from any of the
following items regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of Law, fraud, misrepresentation or
otherwise (without duplication):

(a) the failure of JAX or any other member of the JAX Group or any other Person
to pay, perform or otherwise promptly discharge any JAX Liability or any
contract, agreement or arrangement included in the JAX Assets in accordance with
their respective terms, whether arising before, on or after the Distribution
Date;

 

   15    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(b) any JAX Liability, any JAX Asset or the JAX Business, whether arising
before, on or after the Distribution Date;

(c) any breach by JAX or any member of the JAX Group of this Agreement;

(d) except to the extent set forth in Section 4.3(d), any untrue statement or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, contained in the Registration Statement or
the Information Statement or in any registration statement filed by JAX (or
related prospectus) in connection with the Distribution, or in any materials or
information provided to investors by, or with the approval of, JAX in connection
with the marketing of the Distribution; and

(e) the failure by JAX to substitute a member of the JAX Group for any member of
the FNF Group as guarantor or primary obligor for any JAX Agreement or JAX
Liability according to the terms and conditions of Section 2.2(d)(i).

Section 4.3 Indemnification by Fnf. FNF shall indemnify, defend, release and
hold harmless JAX, each member of the JAX Group and each of their respective
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “JAX Indemnified
Parties,” and, together with FNF Indemnified Parties, the “Indemnified
Parties”), from and against any and all Losses or Liabilities of the JAX
Indemnified Parties relating to, arising out of or resulting from any of the
following items regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of Law, fraud, misrepresentation or
otherwise (without duplication):

(a) the failure of FNF or any other member of the FNF Group or any other Person
to pay, perform or otherwise promptly discharge any FNF Liability or any
contract, agreement or arrangement included in the FNF Assets in accordance with
their respective terms, whether arising before, on or after the Distribution
Date;

(b) any FNF Liability, FNF Asset or the FNF Business, whether arising before, on
or after the Distribution Date;

(c) any breach by FNF or any member of the FNF Group of this Agreement;

(d) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only
with respect to the information contained in the Registration Statement or the
Information Statement, in each case, only to the extent provided in writing by
FNF and solely concerning the FNF Group; and

(e) the failure by FNF to substitute a member of the FNF Group for any member of
the JAX Group as guarantor or primary obligor for any FNF agreement or FNF
Liability according to the terms and conditions of Section 2.2(d)(ii).

 

   16    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Section 4.4 Insurance.

(a) Each of FNF and JAX shall use its respective commercially reasonable efforts
to collect any proceeds under its respective available and applicable third
party insurance policies to which it or any of its Subsidiaries is entitled
before seeking indemnification under this Agreement, where allowed; provided,
however, that any such actions by an Indemnified Party will not relieve the
Indemnifying Party of any of its obligations under this Agreement, including the
Indemnifying Party’s obligation to pay directly or reimburse the Indemnified
Party for costs and expenses actually incurred by the Indemnified Party.

(b) The amount of any Loss subject to indemnification pursuant to this Agreement
will be reduced by any amounts actually recovered (including insurance proceeds
or other amounts actually recovered under insurance policies, net of any
out-of-pocket costs or expenses incurred in the collection thereof), whether
retroactively or prospectively, by the Indemnified Party from any third Person
with respect to such Loss. If any Indemnified Party recovers an amount from a
third Person in respect of any Loss for which indemnification is provided in
this Agreement after the full amount of such indemnifiable Loss has been paid by
an Indemnifying Party or after an Indemnifying Party has made a payment of such
indemnifiable Loss and the amount received from the third Person exceeds the
remaining unpaid balance of such indemnifiable Loss, then the Indemnified Party
will promptly remit to the Indemnifying Party the excess (if any) of (i) the sum
of the amount previously paid by such Indemnifying Party in respect of such
indemnifiable Loss plus the amount received by such Indemnified Party from such
third Person in respect of such indemnifiable Loss (after deducting any costs
and expenses that have not yet been paid or reimbursed by the Indemnifying
Party), minus (ii) the full amount of such indemnifiable Loss. An insurer or
other third Person who would otherwise be obligated to pay any Loss shall not be
relieved of the responsibility with respect thereto by virtue of the
indemnification provisions hereof or, solely by virtue of the indemnification
provisions hereof, have any subrogation rights with respect thereto, it being
understood and agreed that no insurer or any third Person shall be entitled to a
“windfall” (i.e., a benefit it would not be entitled to receive in the absence
of the indemnification provisions) by virtue of the indemnification provisions
hereof.

Section 4.5 Procedures for Indemnification of Third Party Claims.

(a) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by any Person who is not a member of the FNF Group or the JAX Group of
any claim, or of the commencement by any such Person of any Action, with respect
to which an Indemnifying Party may be obligated to provide indemnification to
such Indemnified Party pursuant to Section 4.2 or Section 4.3, or any other
Section of this Agreement or any Ancillary Agreement (other than the Tax Matters
Agreement) (collectively, a “Third Party Claim”), such Indemnified Party shall
give such Indemnifying Party prompt written notice thereof and, in any event,
within ten (10) days after such Indemnified Party received notice of such Third
Party Claim. Any such notice shall describe the Third Party Claim in reasonable
detail, including, if known, the amount of the Liability for which
indemnification may be available. Notwithstanding the foregoing, the failure of
any Indemnified Party or other Person to give notice as provided in this
Section 4.5(a) shall not relieve the related Indemnifying Party of its
obligations under this Article IV, except to the extent that such Indemnifying
Party is actually prejudiced by such failure to give notice.

 

   17    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(b) An Indemnifying Party may elect (but is not required) to assume the defense
of and defend, at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party in accordance with Section 4.5(a)
(or sooner, if the nature of such Third Party Claim so requires), the
Indemnifying Party shall notify the Indemnified Party of its election whether
the Indemnifying Party will assume control of the defense of such Third Party
Claim, which election shall specify any reservations or exceptions. If, in such
notice, the Indemnifying Party elects to assume the defense of a Third Party
Claim, the Indemnified Party shall have the right to employ separate counsel and
to participate in (but not control) the defense, compromise, or settlement
thereof, but the fees and expenses of such counsel shall be the expense solely
of such Indemnified Party.

(c) If, in such notice, an Indemnifying Party elects not to assume
responsibility for defending a Third Party Claim, or fails to notify an
Indemnified Party of its election as provided in Section 4.5(b), such
Indemnified Party may defend such Third Party Claim at the cost and expense of
the Indemnifying Party (subject to the terms and conditions of this Agreement).

(d) The Indemnifying Party shall not have the right to compromise or settle a
Third Party Claim the defense of which it shall have assumed pursuant to
Section 4.5(b) except with the consent of the Indemnified Party (such consent
not to be unreasonably withheld, delayed or conditioned). Any such settlement or
compromise made or caused to be made of a Third Party Claim in accordance with
this Article IV shall be binding on the Indemnified Party in the same manner as
if a final judgment or decree had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise. For the avoidance
of doubt, the Indemnified Party’s failure to consent to any such settlement or
compromise shall be deemed unreasonable if such settlement or compromise
(1) provides for an unconditional release of the Indemnified Party from
Liability with respect to such Third Party Claim and (2) does not require the
Indemnified Party to make any payment that is not fully indemnified under this
Agreement or to be subject to any non-monetary remedy. If the Indemnified Party
unreasonably withholds a consent required by this Section 4.5(d) to the terms of
a compromise or settlement of a Third Party Claim proposed to the Indemnified
Party by the Indemnifying Party, the Indemnifying Party’s obligation to
indemnify the Indemnified Party for such Third Party Claim (if applicable) shall
not exceed the total amount that had been proposed in such compromise or
settlement offer plus the amount of all expenses incurred by the Indemnified
Party with respect to such Third Party Claim through the date on which such
consent was requested.

(e) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defense or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person. Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defense or claim.

 

   18    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(f) The provisions of Section 4.2 through Section 4.6 shall not apply to matters
that are governed by the Tax Matters Agreement.

Section 4.6 Procedures for Indemnification of Non-Third Party Claims. Any claim
with respect to a Liability that does not result from a Third Party Claim shall
be asserted by written notice given by the Indemnified Party to the Indemnifying
Party. Such Indemnifying Party shall have a period of thirty (30) days after the
receipt of such notice within which to respond thereto. If such Indemnifying
Party does not respond in writing within such 30-day period, such Indemnifying
Party shall be deemed to have agreed to accept responsibility to make payment.
If such Indemnifying Party (a) does not respond within such 30-day period or
(b) rejects such claim in whole or in part and does not deliver a Dispute
Escalation Notice pursuant to Section 10.8 within such 30-day period, then, in
either case, such Indemnified Party shall be free to pursue such remedies as may
be available to such Party as contemplated by this Agreement.

Section 4.7 Survival of Indemnities. The rights and obligations of each of FNF
and JAX and their respective Indemnified Parties under this Article IV shall
survive the sale or other transfer by any Party of any of its Assets or
Businesses or the assignment by it of any Liabilities.

Section 4.8 Remedies Cumulative. The remedies provided in this Article IV shall
be cumulative and shall not preclude assertion by any Indemnified Party of any
other rights or the seeking of any and all other remedies against any
Indemnifying Party; provided, that the procedures set forth in this Article IV
shall be the exclusive procedures governing any indemnity action brought under
this Agreement.

Section 4.9 Ancillary Agreements. Notwithstanding anything in this Agreement to
the contrary, to the extent any Ancillary Agreement contains any indemnification
obligation relating to any FNF Liability, FNF Asset, JAX Liability or JAX Asset
contributed, assumed, retained, transferred, delivered or conveyed pursuant to
such Ancillary Agreement, the indemnification obligations contained herein shall
not apply to such FNF Liability, FNF Asset, JAX Liability or JAX Asset and
instead the indemnification obligations set forth in such Ancillary Agreement
shall govern with regard to such FNF Asset, FNF Liability, JAX Asset or JAX
Liability.

Section 4.10 Mutual Release.

(a) Except as provided in Section 4.10(c), effective as of the Effective Time,
FNF does hereby, on behalf of itself and each other member of the FNF Group,
their respective Affiliates (other than any member of the JAX Group), successors
and assigns, and all Persons who at any time before the Effective Time have been
stockholders (other than any member of the JAX Group), directors, officers,
agents or employees of any member of the FNF Group (in each case, in their
respective capacities as such) (the “FNF Releasors”), unconditionally and
irrevocably release and discharge each of JAX, the other members of the JAX
Group, their respective Affiliates (other than any member of the FNF Group),
successors and assigns, and all

 

   19    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Persons who at any time before the Effective Time have been stockholders,
directors, officers, agents or employees of any member of the JAX Group (in each
case, in their respective capacities as such), and their respective heirs,
executors, trustees, administrators, successors and assigns (the “JAX Parties”),
from any and all Liabilities existing or arising in connection with the
implementation of the Separation (the “FNF Claims”); and the FNF Releasors
hereby, unconditionally and irrevocably agree not to initiate proceedings with
respect to, or institute, assert or threaten to assert, any FNF Claim.

(b) Except as provided in Section 4.10(c), effective as of the Effective Time,
JAX does hereby, on behalf of itself and each other member of the JAX Group,
their respective Affiliates (other than any member of the FNF Group), successors
and assigns, and all Persons who at any time before the Effective Time have been
stockholders (other than any member of the FNF Group), directors, officers,
agents or employees of any member of the JAX Group (in each case, in their
respective capacities as such) (the “JAX Releasors”), unconditionally and
irrevocably release and discharge each of FNF, the other members of the FNF
Group, their respective Affiliates (other than any member of the JAX Group),
successors and assigns, and all Persons who at any time before the Effective
Time have been stockholders (other than any member of the JAX Group), directors,
officers, agents or employees of any member of the FNF Group (in each case, in
their respective capacities as such), and their respective heirs, executors,
trustees, administrators, successors and assigns (the “FNF Parties”), from any
and all Liabilities existing or arising in connection with the implementation of
the Separation (the “JAX Claims”); and the JAX Releasors hereby unequivocally,
unconditionally and irrevocably agree not to initiate proceedings with respect
to, or institute, assert or threaten to assert, any JAX Claim.

(c) Nothing contained in Section 4.10(a) or Section 4.10(b) shall impair any
right of any Person to enforce this Agreement or any Ancillary Agreement, nor
shall anything contained in this Agreement or any Ancillary Agreement be
interpreted as terminating as of the Effective Time any rights under this
Agreement or any Ancillary Agreement. For purposes of clarification, nothing
contained in Section 4.10(a) or Section 4.10(b) shall release any Person from:

(i) any Liability provided in or resulting from this Agreement or any of the
Ancillary Agreements (including for greater certainty, any Liability resulting
or flowing from any breaches of such agreements that arose before the Effective
Time);

(ii) with respect to FNF, any FNF Liability and, with respect to JAX, any JAX
Liability;

(iii) any Liability that the Parties may have under Article IV with respect to
Third Party Claims;

(iv) any Liability for unpaid Inter-Group Indebtedness (if any); or

(v) any Liability the release of which would result in the release of any Person
other than a Person released pursuant to this Section 4.10.

 

   20    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

In addition, nothing contained in this Section 4.10 shall release FNF from
honoring its existing obligations to indemnify any director, officer or employee
of JAX who was a director, officer or employee of FNF or any other member of the
FNF Group on or before the Effective Time, to the extent that such director,
officer or employee becomes a named defendant in any litigation involving FNF or
any other member of the FNF Group and was entitled to such indemnification
pursuant to the then existing obligations of a member of the FNF Group.

(d) FNF shall not make, and shall not permit any other member of the FNF Group
to make, any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification, against JAX
or any other member of the JAX Group or any other Person released pursuant to
Section 4.10(a), with respect to any Liabilities released pursuant to
Section 4.10(a). JAX shall not make, and shall not permit any other member of
the JAX Group to make, any claim or demand, or commence any Action asserting any
claim or demand, including any claim of contribution or any indemnification,
against FNF or any other member of the FNF Group or any other Person released
pursuant to Section 4.10(b), with respect to any Liabilities released pursuant
to Section 4.10(b).

ARTICLE V

ANCILLARY AGREEMENTS

Section 5.1 Tax Matters Agreement. All matters relating to taxes shall be
governed exclusively by the Tax Matters Agreement, except as may be expressly
stated herein or therein. In the event of any inconsistency with respect to such
matters between the Tax Matters Agreement and this Agreement or any other
Ancillary Agreement, the Tax Matters Agreement shall govern to the extent of the
inconsistency.

Section 5.2 Management Consulting Agreement. All matters relating to the
provision of support and other services by the Management Company to the JAX
Group after the Effective Time, covered by the Management Agreement, shall be
governed exclusively by the Management Agreement, except as may be expressly
stated herein or therein. In the event of any inconsistency with respect to such
matters between the Management Agreement and this Agreement or any other
Ancillary Agreement, the Management Agreement shall govern to the extent of the
inconsistency.

Section 5.3 Restructuring Documents. All matters relating to the Restructuring
shall be governed exclusively by the applicable Restructuring Documents, except
as may be expressly stated herein or therein. In the event of any inconsistency
with respect to such matters between the applicable Restructuring Documents and
this Agreement or any other Ancillary Agreement, the applicable Restructuring
Document shall govern to the extent of the inconsistency.

 

   21    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN ADDITIONAL COVENANTS

Section 6.1 Consents for Business. After the Effective Time, each Party shall
cause the appropriate members of its respective Group to prepare and file with
the appropriate Governmental Authorities applications for the transfer or
issuance, as each of the Parties determines is necessary or advisable, to its
Group of all material Consents required for the members of its Group to operate
its Business. The members of the JAX Group and the members of the FNF Group
shall cooperate and use all reasonable efforts to secure the transfer or
issuance of such Consents.

Section 6.2 Additional Consents. In addition to the actions described in
Section 6.1, the members of the FNF Group and the members of the JAX Group shall
cooperate to make all other filings and to give notice to and obtain any Consent
required or advisable to consummate the transactions that are contemplated to
occur from and after the Effective Time by this Agreement and the Ancillary
Agreements.

Section 6.3 Further Assurances.

(a) Each of the Parties shall use its commercially reasonable efforts, on and
after the Distribution Date, to take, or cause to be taken, all actions, and to
do, or cause to be done, all things, reasonably necessary, proper or advisable
under applicable Laws, regulations and agreements to consummate and make
effective the transactions contemplated by this Agreement and the Ancillary
Agreements.

(b) Without limiting the foregoing, on and after the Distribution Date, each
Party shall cooperate with the other Party, and without any further
consideration, but at the expense of the requesting Party, cause to be executed
and delivered, all instruments, including instruments of conveyance, assignment
and transfer, and make all filings with, and to obtain all Consents, under any
permit, license, agreement, indenture or other instrument, and take all such
other actions as either Party may request to be taken by any other Party from
time to time, consistent with the terms of this Agreement and the Ancillary
Agreements, to effectuate the provisions and purposes of this Agreement and the
Ancillary Agreements and, to the extent necessary, (i) the transfer of any JAX
Asset from any member of the FNF Group to any member of the JAX Group and the
assignment and assumption of any JAX Liability by any member of the JAX Group
and (ii) the transfer of any FNF Asset from any member of the JAX Group to any
member of the FNF Group and the assignment and assumption of any FNF Liability
by any member of the FNF Group, and the other transactions contemplated hereby
and thereby; provided that neither Party shall be obligated to make any payment,
incur any obligation or grant any concession, other than the payment of ordinary
and customary fees to Governmental Authorities.

(c) FNF and JAX, in their respective capacities as direct and indirect
stockholders of their respective Subsidiaries, shall each properly ratify or
cause to be taken any actions that are reasonably necessary or desirable to be
taken by FNF and JAX, or any of their respective Subsidiaries, as the case may
be, to effectuate the transactions contemplated by this Agreement and any
Ancillary Agreement.

 

   22    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(d) Each of the Parties shall, and shall cause each of the members of their
respective Groups, at the request of the other, to use its commercially
reasonable efforts to obtain, or cause to be obtained, any Consent, substitution
or amendment required to novate or assign all obligations under agreements,
leases, licenses and other obligations or Liabilities of any nature whatsoever
that constitute JAX Liabilities or FNF Liabilities, as the case may be, or to
obtain in writing the unconditional release of all parties to such arrangements
other than any member of either the JAX Group or the FNF Group, as the case may
be, so that, in any such case, such Group will be solely responsible for all
such Liabilities.

(e) In the event that at any time and from time to time after the Effective Time
any member of the FNF Group shall receive or otherwise possess any JAX Asset,
FNF shall or shall cause such member of the FNF Group to promptly transfer such
JAX Asset to JAX or its Affiliate or designee.

(f) In the event that at any time and from time to time after the Effective Time
any member of the JAX Group shall receive or otherwise possess any FNF Asset,
JAX shall or shall cause such member of the JAX Group to promptly transfer such
FNF Asset to FNF or its Affiliate or designee.

Section 6.4 Future Activities. Following the Effective Time and except as set
forth in any Ancillary Agreement, no member of either Group shall have any duty
to refrain from (a) engaging in the same or similar activities or lines of
business as any member of the other Group, (b) conducting its business with any
potential or actual supplier or customer of any member of the other Group or
(c) engaging in, or refraining from, any other activities whatsoever relating to
any of the potential or actual suppliers or customers of any member of the
Group. In furtherance and not in limitation of the foregoing, JAX hereby
acknowledges and agrees that (i) the FNF Group, through certain of its
Subsidiaries, is currently engaged in the restaurant business, which is or may
be directly competitive with the business of the JAX Group, and (ii) the FNF
Group shall continue to be permitted to engage in such business following the
Effective Time.

Section 6.5 Insurance Matters.

(a) Except as expressly provided herein, JAX acknowledges and agrees, on its own
behalf and on behalf of each other member of the JAX Group, that, from and after
the Effective Time, neither JAX nor any member of the JAX Group shall have any
rights to or under any of FNF’s or its Subsidiaries’ insurance policies, other
than any insurance policies acquired before the Effective Time directly by and
in the name of a member of the JAX Group or as expressly provided in this
Section 6.5; provided, however, that JAX shall be entitled to any loss
recoveries paid to any member of the FNF Group subsequent to the Effective Time
in respect of any insurance claims to the extent related to the JAX Business
that were open before the Effective Time less the amount of (i) any liabilities
(other than FNF Liabilities) that FNF or its Subsidiaries (including, for the
avoidance of doubt, any member of the JAX Group) incurred and paid in connection
therewith before the Effective Time and (ii) any liabilities incurred by any
member of the FNF Group in connection with obtaining such insurance recoveries.

 

   23    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(b) Notwithstanding Section 6.5(a), from and after the Effective Time, with
respect to losses, damages, wrongful acts or liability incurred before the
Effective Time, JAX may access FNF’s insurance policies as follows:

(i) to file claims against FNF’s occurrence policies in effect at or before the
Effective Time for losses based on covered injuries occurring at or before the
Effective Time; and

(ii) to file claims against FNF’s claims made policies in force at the time the
claim is made if the act giving rise to the claim occurred before the Effective
Time;

provided, however, that, in the case of each of clause (i) and (ii), such access
to, and the right to make claims under such insurance policies, shall be subject
to the terms and conditions of the applicable insurance policies, including any
limits on coverage or scope, any deductible and other fees and expenses, and
shall be subject to:

(A) For so long as JAX may access FNF’s policies, JAX shall report as promptly
as practicable claims under all accessed FNF insurance policies directly to the
applicable insurance company in accordance with FNF’s claim reporting procedures
in effect immediately before the Effective Time and provide copies of such
reported claims to FNF’s Treasurer and Corporate Secretary;

(B) JAX shall indemnify, hold harmless and reimburse FNF and its Subsidiaries
for any deductibles and self-insured retention incurred by FNF or its
Subsidiaries to the extent resulting from any access to, or any claims made by
JAX or any of its Subsidiaries under, any insurance policies provided pursuant
to Section 6.5(b)(i) and Section 6.5(b)(ii) including any indemnity payments,
settlements, judgments, legal fees and allocated claims expenses and claim
handling fees, whether such claims are made by JAX, its employees or third
Persons;

(C) JAX shall exclusively bear (and FNF shall have no obligation to repay or
reimburse JAX or its Subsidiaries for) and shall be liable for all uninsured,
uncovered, unavailable or uncollectible amounts of all such claims made by JAX
or any of its Subsidiaries under the policies as provided for in this
Section 6.5(b); and

(D) JAX shall be responsible for, and shall directly pay the applicable third
Person, all costs and expenses incurred in connection with the filing and
prosecution of any claim and the collection of any insurance proceeds related
thereto.

(c) Any payments, costs and adjustments required pursuant to Section 6.5(b) and
which are incurred and/or paid by FNF shall be billed by FNF to JAX on a monthly
basis and payable within 30 days from receipt of invoice. If payment is not made
within 60 days of invoice, the outstanding amount will accrue interest from and
including the 60th day following the date of the invoice to (but excluding) the
date of payment at a rate per annum equal to 10%. If FNF incurs costs to enforce
JAX’s obligations herein, JAX agrees to indemnify FNF for such enforcement
costs, including attorneys’ fees.

 

   24    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(d) Except as set forth in the proviso to Section 6.5(a), JAX acknowledges and
agrees on its own behalf, and on behalf of each other member of the JAX Group,
that neither JAX nor any member of the JAX Group shall have any right or claim
against FNF or any of its Subsidiaries for reimbursement, payment or any other
obligation arising from any insurance policy covering JAX or any member of the
JAX Group, and hereby irrevocably releases, as of the Effective Time, FNF and
its Subsidiaries from all of the duties, obligations, responsibilities and
liabilities, known or unknown, reported or not reported, imposed upon FNF or any
of its Subsidiaries to the extent resulting from, relating to or arising out of
any such insurance policy, without recourse to FNF or any of its Subsidiaries.

(e) FNF shall retain the exclusive right to control its insurance policies and
programs, including the right to exhaust, settle, release, commute, buy-back or
otherwise resolve disputes with respect to any of its insurance policies and
programs and to amend, modify or waive any rights under any such insurance
policies and programs, notwithstanding whether any such policies or programs
apply to any JAX Liabilities and/or claims JAX has made or could make in the
future, and no member of the JAX Group shall, without the prior written consent
of FNF, erode, exhaust, settle, release, commute, buy-back or otherwise resolve
disputes with FNF’s insurers with respect to any of FNF’s insurance policies and
programs, or amend, modify or waive any rights under any such insurance policies
and programs. JAX shall cooperate with FNF and share such information as is
reasonably necessary to permit FNF to manage and conduct its insurance matters
as it deems appropriate.

(f) At the Effective Time, JAX shall have in effect all insurance programs
required to comply with law or JAX’s contractual obligations and such other
insurance policies as reasonably necessary or customary for companies operating
a business similar to JAX’s.

(g) FNF and its Subsidiaries shall have no obligation to secure extended
reporting for any claims under any of FNF’s or its Subsidiaries’ claims-made or
occurrence-reported liability policies for any acts or omissions by any member
of the JAX Group incurred before the Effective Time.

(h) This Agreement shall not be considered as an attempted assignment of any
policy of insurance or as a contract of insurance and shall not be construed to
waive any right or remedy of any member of the FNF Group in respect of any of
the FNF insurance policies and programs or any other contract or policy of
insurance.

 

   25    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

ARTICLE VII

ACCESS TO INFORMATION

Section 7.1 Agreement for Exchange of Information.

(a) Each of FNF and JAX, on behalf of its respective Group, agrees to provide,
or cause to be provided, to the other Party and its auditors, at any time after
the Distribution Date, as soon as reasonably practicable after written request
therefor from such other Party, any Information in the possession or under the
control of such respective Group (including access to such Group’s accountants,
personnel and facilities) that the requesting Party reasonably needs (i) to
comply with reporting, disclosure, filing or other requirements imposed on the
requesting Party (including under applicable securities Laws) by a Governmental
Authority having jurisdiction over the requesting Party (including pursuant to
Section 7.1(d)), (ii) for use in any other judicial, regulatory, administrative
or other proceeding or to satisfy audit, accounting, claims, regulatory,
litigation or other similar requirements, or (iii) to comply with its
obligations under this Agreement or any Ancillary Agreement (other than with
respect to matters governed by the Tax Matters Agreement, which shall remain
subject solely to the terms and conditions set forth therein); provided,
however, that in the event that any Party reasonably determines that any such
provision of Information could be commercially detrimental to such Party or any
member of its Group, violate any Law or agreement to which such Party or member
of its Group is a party, or waive any attorney-client privilege applicable to
such Party or member of its Group, the Parties shall take reasonable measures to
permit the compliance with the obligations pursuant to this Section 7.1(a) in a
manner that avoids any such harm or consequence. FNF and JAX intend that any
transfer of Information that would otherwise be within the attorney-client
privilege shall not operate as a waiver of any potentially applicable privilege.

(b) Following the Distribution Date, each Party shall make its employees
available during normal business hours and on reasonable prior notice to provide
an explanation of any Information provided hereunder.

(c) Until the end of the first full FNF fiscal year occurring after the
Distribution Date (and for a reasonable period of time afterwards as required
for each Party to prepare consolidated financial statements or complete a
financial statement audit for the fiscal year during which the Distribution Date
occurs), each Party shall use its commercially reasonable efforts, consistent
with past practice, to enable the other Party to meet its timetable for
dissemination of its financial statements and enable such other Party’s auditors
to timely complete their annual audit and quarterly financial statements.

(d) In order to enable the principal executive officer or officers, principal
financial officer or officers and controller or controllers of the other Party
to make the certifications required of them by Rule 13a-14 under the Exchange
Act, within thirty (30) days following the end of any fiscal quarter during
which JAX was a Subsidiary of any member of the FNF Group, each Party shall
cause its officers or employees to provide the other Party with the
certification statements of such officers and employees with respect to such
quarter or portion thereof, in substantially the same form and manner as such
officers or employees provided such certification statements before the
Distribution Date, or as otherwise agreed upon between the Parties. Such
certification statements shall also reflect any changes in certification
statements necessitated by the Separation, Distribution and any other
transactions related thereto.

 

   26    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Section 7.2 Ownership of Information. Any Information owned by one Group that is
provided to a requesting Party pursuant to Section 7.1 shall be deemed to remain
the property of the providing Party. Unless specifically set forth herein or in
any Ancillary Agreement, nothing contained in this Agreement shall be construed
as granting or conferring rights of license or otherwise in any such
Information.

Section 7.3 Compensation for Providing Information. The Party requesting such
Information agrees to reimburse the other Party for the reasonable out-of-pocket
costs, if any, of creating, gathering and copying such Information or for
providing explanations of Information provided, to the extent that such costs
are incurred for the benefit of the requesting Party by or on behalf of such
other Party’s Group. Except as may be specifically provided elsewhere in this
Agreement or in any other Ancillary Agreement, such costs shall be computed in
accordance with the providing Party’s reasonable standard methodology and
procedures.

Section 7.4 Record Retention. Except as otherwise required or agreed in writing,
or as otherwise provided in the Tax Matters Agreement, each Party shall use its
good faith efforts to retain, in accordance with such Party’s record retention
practices as in effect from time to time, all significant Information in such
Party’s possession or under its control relating to the Business, Assets or
Liabilities of the other Party, and, for a period of two (2) years following the
Distribution Date, before destroying or disposing of any such Information,
(a) the Party proposing to dispose of or destroy any such Information shall use
its good faith efforts to provide reasonable prior written notice to the other
Party, specifying the Information proposed to be destroyed or disposed of and
(b) if, before the scheduled date for such destruction or disposal, the other
Party requests in writing that any of the Information proposed to be destroyed
or disposed of be delivered to such other Party, the Party proposing to dispose
of or destroy such Information shall promptly arrange for the delivery of the
requested Information to a location specified by, and at the expense of, the
requesting Party; provided, however, that in the event that any Party reasonably
determines that any such provision of Information could be commercially
detrimental to such Party or any member of its Group, violate any Law or
agreement to which such Party or member of its Group is a party, or waive any
attorney-client privilege applicable to such Party or member of its Group, the
Parties shall take reasonable measures to permit the compliance with the
obligations pursuant to this Section 7.4 in a manner that avoids any such harm
or consequence. FNF and JAX intend that any transfer of Information that would
otherwise be within the attorney-client privilege shall not operate as a waiver
of any potentially applicable privilege.

Section 7.5 Limitation of Liability. Notwithstanding Article IV, no Party shall
have any Liability to the other Party in the event that any Information
exchanged or provided pursuant to this Agreement (and not otherwise constituting
part of this Agreement, its Exhibits or Schedules), or otherwise in connection
with the Separation and the other transactions contemplated hereby, is found to
be inaccurate, whether such Information is exchanged or provided before or after
the Effective Time, in the absence of willful misconduct by the providing Party.
No Party shall have any Liability to the other Party if any Information is
disposed of or destroyed after using good faith efforts to comply with its
obligations under Section 7.4 with respect to the retention of such Information.

 

   27    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Section 7.6 Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this Article VII are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in any Ancillary Agreement. The
provisions of Section 7.1 through Section 7.7 shall not apply to matters
governed by the Tax Matters Agreement.

Section 7.7 Production of Witnesses; Records; Cooperation.

(a) Except in the case of an Action by one Party against another Party (which
shall be governed by such discovery rules as may be applicable thereto), each
Party shall use its commercially reasonable efforts to make available to the
other Party, upon written request, the former, current and future directors,
officers, employees, other personnel and agents of the members of its respective
Group as witnesses and any books, records or other documents within its control
or which it otherwise has the ability to make available, to the extent that any
such Person (giving consideration to business demands of such directors,
officers, employees, other personnel and agents) or books, records or other
documents may reasonably be required in connection with any Action in which the
requesting Party may from time to time be involved, regardless of whether such
Action is a matter with respect to which indemnification may be sought
hereunder. The requesting Party shall bear all reasonable out-of-pocket costs
and expenses in connection therewith.

(b) If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third Party Claim, the Indemnified Party shall use its commercially
reasonable efforts to make available to the Indemnifying Party, upon written
request, the former, current and future directors, officers, employees, other
personnel and agents of the members of its respective Group as witnesses and any
books, records or other documents within its control or which it otherwise has
the ability to make available, to the extent that any such Person (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents may reasonably be
required in connection with such defense, settlement or compromise, and shall
otherwise cooperate in such defense, settlement or compromise.

(c) Without limiting the foregoing, the Parties shall cooperate and consult, and
shall cause each member of its respective Group to cooperate and consult, to the
extent reasonably necessary with respect to any Actions and any Related Claims
with respect thereto.

(d) Without limiting any provision of this Section 7.7, each of the Parties
agrees to cooperate, and to cause each member of its respective Group to
cooperate, at the other Party’s sole cost and expense, with the other Party and
each member of its respective Group in the defense of any claim that the
Business of the other Party or its Group members infringes upon or
misappropriates third Person Intellectual Property and shall not acknowledge or
concede, or permit any member of its respective Group to acknowledge or concede
(i) that the Business of the other Party or its Group members infringes upon
such third Person Intellectual Property (ii) or that such third Person
Intellectual Property is valid or enforceable, in a manner that would hamper or
undermine the defense of such infringement or misappropriation claim.

 

   28    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(e) In connection with any matter contemplated by this Section 7.7, the Parties
will enter into a mutually acceptable joint defense agreement so as to maintain
to the extent practicable any applicable attorney-client privilege or work
product immunity of any member of any Group.

(f) With respect to any Third Party Claim that implicates both Parties in any
material respect due to the allocation of Liabilities or otherwise, or the
responsibilities for management of defense and related indemnities pursuant to
this Agreement or any of the Ancillary Agreements, the Parties agree to use
commercially reasonable efforts to cooperate fully and maintain a joint defense
(in a manner that will preserve for all Parties any privilege with respect
thereto). The Party that is not responsible for managing the defense of any such
Third Party Claim shall, upon reasonable request, be consulted with respect to
significant matters relating thereto and may, if necessary or helpful, retain
counsel to assist in the defense of such claims. Each of FNF and JAX agrees that
at all times from and after the Effective Time, if an Action is commenced by a
third party naming two (2) or more Parties (or any member of such Parties’
respective Groups) as defendants and with respect to which one or more named
Parties (or any member of such Party’s respective Group) is a nominal defendant
and/or such Action is otherwise not a Liability allocated to such named Party
under this Agreement or any Ancillary Agreement, then the other Party or Parties
shall use commercially reasonable efforts to cause such nominal defendant to be
removed from such Action, as soon as reasonably practicable.

Section 7.8 Confidentiality.

(a) General. Each Party acknowledges (i) that such Party has in its possession
and, in connection with this Agreement and the Ancillary Agreements such Party
will receive, Information of the other Party that is not available to the
general public, and (ii) that such Information may constitute, contain or
include material non-public Information of the other Party. Subject to
Section 7.8(c), as of the Distribution Date, FNF, on behalf of itself and each
of its Affiliates, and JAX, on behalf of itself and each of its Affiliates,
agrees to hold, and to cause its and their respective directors, officers,
employees, agents, third party contractors, vendors, accountants, counsel and
other advisors and representatives to hold, in strict confidence, with at least
the same degree of care that such Party applies to its own confidential and
proprietary Information pursuant to its applicable policies and procedures in
effect as of the Distribution Date, all Information (including Information
received and/or obtained pursuant to Section 7.1) concerning the other Party (or
its Business) and such other Party’s Affiliates (or their respective Business)
that is either in its possession (including Information in its possession before
the Distribution Date) or furnished by the other Party or the other Party’s
Affiliates or their respective directors, officers, employees, agents, third
party contractors, vendors, accountants, counsel and other advisors and
representatives at any time pursuant to this Agreement and the Ancillary
Agreements, and will not use such Information other than for such purposes as
may be expressly permitted hereunder, except, in each case, to the extent that
such Information: (i) is or becomes available to the general public, other than
as a result of a disclosure by such Party or its Affiliates or any of their
respective directors, officers, employees, agents, third party contractors,
vendors, accountants, counsel and other advisors and representatives in breach
of this Agreement; (ii) was available to such Party or its Affiliates or becomes
available to such Party or its Affiliates, on a non-confidential basis from a
source other than the other Party hereto,

 

   29    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

provided, that, the source of such Information was not bound by a
confidentiality obligation with respect to such Information, or otherwise
prohibited from transmitting the Information to such Party or its Affiliates by
a contractual, legal or fiduciary obligation; or (iii) is independently
generated by such Party without use of or reference to any proprietary or
confidential Information of the other Party.

(b) No Disclosure, Compliance with Law, Return or Destruction. Following the
Effective Time, each Party agrees not to release or disclose, or permit to be
released or disclosed, any Information with respect to the other Party to any
other Person, except its directors, officers, employees, agents, third party
contractors, vendors, accountants, counsel, lenders, investors and other
advisors and representatives who need to know such Information in connection
with this Agreement or the Ancillary Agreements or for valid business reasons
relating thereto, and except in compliance with Section 7.8(c). Each Party shall
advise its directors, officers, employees, agents, third party contractors,
vendors, accountants, counsel, lenders, investors and other advisors and
representatives who have been provided with such Information of such Party’s
confidentiality obligations hereunder and that such Information may constitute,
contain or include material non-public Information of the other Party. Following
the Effective Time, each Party shall, and shall cause, its directors, officers,
employees, agents, third party contractors, vendors, accountants, counsel,
lenders, investors and other advisors and representatives who have been provided
with such Information to, use such Information only in accordance with (i) the
terms of this Agreement or the Ancillary Agreements and (ii) applicable Law
(including federal and state securities Laws). Following the Effective Time,
each Party shall promptly, after receiving a written request of the other Party,
return to the other Party all such Information in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the other Party that it has destroyed such Information (and such copies thereof
and such notes, extracts or summaries based thereon), as directed by the other
Party; provided, however, that in no event shall either Party be required to
destroy any hardware that includes Information if such Information is only
accessible to highly skilled computer experts and cannot otherwise be deleted or
destroyed without undue cost or effort (provided that such Information will
remain subject to the confidentiality protection provisions herein).

(c) Protective Arrangements. Notwithstanding anything herein to the contrary, in
the event that, following the Effective Time, either Party or any of its
directors, officers, employees, agents, third party contractors, vendors,
accountants, counsel, lenders, investors or other advisors or representatives
either determines on the advice of its counsel that it is required to disclose
any Information pursuant to applicable Law or the rules or regulations of a
Governmental Authority or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Information of the other Party
that is subject to the confidentiality provisions hereof, such Party shall, if
possible, notify the other Party before disclosing or providing such Information
and shall cooperate at the expense of the other Party in seeking any reasonable
protective arrangements requested by such other Party. In the event that a
protective arrangement is not obtained, the Person that received such request
(i) may thereafter disclose or provide such Information to the extent required
by such Law (as so advised by counsel) or by lawful process or such Governmental
Authority, without liability therefor and (ii) shall exercise its commercially
reasonable efforts to have confidential treatment accorded any such Information
so furnished.

 

   30    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Section 7.9 Privileged Information. In furtherance of the rights and obligations
of the Parties set forth in this Article VII:

(a) Each of JAX (on behalf of itself and the other members of the JAX Group) and
FNF (on behalf of itself and the other members of the FNF Group) acknowledges
that: (i) each member of the JAX Group and the FNF Group has or may obtain
Information that is or may be protected from disclosure pursuant to the
attorney-client privilege, the work product doctrine, the common interest and
joint defense doctrines or other applicable privileges (“Privileged
Information”); (ii) actual, threatened or future Actions have been or may be
asserted by or against, or otherwise affect, some or all members of the JAX
Group or the FNF Group; (iii) members of the JAX Group and the FNF Group have or
may in the future have a common legal interest in such Actions, in the
Privileged Information and in the preservation of the protected status of the
Privileged Information; and (iv) each of JAX and FNF (on behalf of itself and
the other members of its Group) intends that the transactions contemplated by
this Agreement and the Ancillary Agreements and any transfer of Privileged
Information in connection herewith or therewith shall not operate as a waiver of
any applicable privilege or protection afforded Privileged Information.

(b) Each of JAX and FNF agrees, on behalf of itself and each member of the Group
of which it is a member, not to intentionally disclose or otherwise
intentionally waive any privilege or protection attaching to any Privileged
Information relating to a member of the other Group, without consulting with the
other.

ARTICLE VIII

NO REPRESENTATIONS OR WARRANTIES

Section 8.1 No Representations or Warranties. EACH PARTY, ON BEHALF OF ITSELF
AND ALL MEMBERS OF ITS GROUP, UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY
SET FORTH HEREIN OR IN ANY OTHER ANCILLARY AGREEMENT, (A) NO MEMBER OF THE FNF
GROUP, THE JAX GROUP OR ANY OTHER PERSON IS, IN THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR IN ANY OTHER AGREEMENT OR DOCUMENT, MAKING ANY REPRESENTATION OR
WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL, TO ANY
PARTY OR ANY MEMBER OF ANY GROUP IN ANY WAY WITH RESPECT TO ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE BUSINESS, ASSETS, CONDITION OR PROSPECTS
(FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER INVOLVING, ANY FNF ASSETS, ANY
FNF LIABILITIES, THE FNF BUSINESS, ANY JAX ASSETS, ANY JAX LIABILITIES OR THE
JAX BUSINESS, (B) EACH PARTY AND EACH MEMBER OF EACH GROUP SHALL TAKE ALL OF THE
ASSETS, THE BUSINESS AND LIABILITIES TRANSFERRED TO OR ASSUMED BY IT PURSUANT TO
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT ON AN “AS IS, WHERE IS” BASIS, AND ALL
IMPLIED WARRANTIES OF

 

   31    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A SPECIFIC PURPOSE OR OTHERWISE ARE HEREBY
EXPRESSLY DISCLAIMED, AND (C) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR
IN ANY APPLICABLE ANCILLARY AGREEMENT, NONE OF FNF, JAX OR ANY MEMBERS OF THE
FNF GROUP OR JAX GROUP OR ANY OTHER PERSON MAKES ANY REPRESENTATION OR WARRANTY
OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY
OF THE PRE-DISTRIBUTION TRANSACTIONS OR THE DISTRIBUTION OR THE ENTERING INTO OF
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR IN ANY ANCILLARY AGREEMENT, EACH PARTY AND EACH
MEMBER OF EACH GROUP SHALL BEAR THE ECONOMIC AND LEGAL RISK THAT ANY CONVEYANCES
OF ASSETS SHALL PROVE TO BE INSUFFICIENT OR THAT THE TITLE OF ANY MEMBER OF ANY
GROUP TO ANY ASSETS SHALL BE OTHER THAN GOOD AND MARKETABLE AND FREE FROM
ENCUMBRANCES.

ARTICLE IX

TERMINATION

Section 9.1 Termination. This Agreement may be terminated by FNF in its sole
discretion at any time before the consummation of the Distribution.

Section 9.2 Effect of Termination. In the event of any termination of this
Agreement before consummation of the Distribution, neither Party (nor any of its
directors or officers) shall have any Liability or further obligation to the
other Party; provided, however, that in the event this Agreement is terminated
after the consummation of any Pre-Distribution Transaction but before the
consummation of the Distribution, JAX shall cooperate in taking any and all such
actions requested in good faith by FNF, to unwind such Pre-Distribution
Transaction.

ARTICLE X

MISCELLANEOUS

Section 10.1 Complete Agreement; Representations.

(a) This Agreement, together with the Exhibits and Schedules hereto and the
other Ancillary Agreements, constitutes the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.

(b) FNF represents on behalf of itself and each other member of the FNF Group
and JAX represents on behalf of itself and each other member of the JAX Group as
follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary to execute, deliver and
perform each of this Agreement and each Ancillary Agreement to which it is a
party and to consummate the transactions contemplated by such agreements; and

 

   32    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(ii) this Agreement has been duly executed and delivered by such Person (if such
Person is a Party) and constitutes a valid and binding agreement of it
enforceable in accordance with the terms thereof (assuming the due execution and
delivery thereof by the other Party), and each of the Ancillary Agreements to
which it is or will be a party is or will be duly executed and delivered by it
and will constitute a valid and binding agreement of it enforceable in
accordance with the terms thereof (assuming the due execution and delivery
thereof by the other party or parties to such Ancillary Agreements), except as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium and other Laws relating to creditors’
rights generally and by general equitable principles.

Section 10.2 Costs and Expenses. Except as expressly provided in this Agreement
or any Ancillary Agreement, and except with respect to the Transaction Expenses
(defined below) set forth on Schedule 10.2 to be borne by JAX, the FNF Group
shall bear all costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, the Ancillary
Agreements and the transactions contemplated hereby and thereby (the
“Transaction Expenses”) to the extent such costs and expenses are incurred on or
before the Distribution Date. Except as expressly provided in this Agreement,
any Ancillary Agreement or Schedule 10.2, each Party shall bear its respective
Transaction Expenses to the extent incurred after the Distribution Date.

Section 10.3 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

Section 10.4 Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:

If to FNF or any member of the FNF Group, to:

Fidelity National Financial, Inc.

601 Riverside Avenue

Jacksonville, Florida 32204

Attn: General Counsel

If to JAX or any member of the JAX Group, to:

J. Alexander’s Holdings, Inc.

3401 West End Avenue, Suite 260

Nashville, Tennessee 37203

Attn: General Counsel

 

   33    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt. Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other party.

Section 10.5 Amendment, Modification or Waiver.

(a) Prior to the Effective Time, this Agreement may be amended, modified,
waived, supplemented or superseded, in whole or in part, by FNF in its sole
discretion by execution of a written amendment delivered to JAX. Subsequent to
the Effective Time, this Agreement may be amended, modified, supplemented or
superseded only by an instrument signed by duly authorized signatories of both
Parties.

(b) Following the Effective Time, any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed or construed as a waiver of the same or any other
term or condition of this Agreement on any future occasion. All remedies, either
under this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

Section 10.6 No Assignment; Binding Effect; No Third Party Beneficiaries.

(a) Neither this Agreement nor any right, interest or obligation hereunder may
be assigned by either Party hereto without the prior written consent of the
other Party hereto and any attempt to do so will be void, except that following
the Effective Time each Party hereto may assign any or all of its rights,
interests and obligations hereunder to an Affiliate; provided that any such
Affiliate agrees in writing to be bound by all of the terms, conditions and
provisions contained herein; provided, further, that any such assignment shall
not relieve the assigning party of its obligations or liabilities hereunder.
Notwithstanding the foregoing, either Party may assign this Agreement without
consent in connection with (a) a merger transaction in which such Party is not
the surviving entity and the surviving entity acquires or assumes all or
substantially all of such Party’s assets, or (b) the sale of all or
substantially all of such Party’s assets; provided, however, that the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Party. Subject to the
foregoing, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties hereto and their respective successors and permitted
assigns.

 

   34    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

(b) Except for the provisions of Article IV relating to indemnification, the
terms and provisions of this Agreement are intended solely for the benefit of
each Party hereto and their respective Affiliates, successors or permitted
assigns, and it is not the intention of the Parties to confer third party
beneficiary rights upon any other Person.

Section 10.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 10.8 Dispute Resolution. In the event that any dispute arises between
the Parties that cannot be resolved, either Party shall have the right to refer
the dispute for resolution to the chief financial officers of the Parties by
delivering to the other Party a written notice of such referral (a “Dispute
Escalation Notice”). Following receipt of a Dispute Escalation Notice, the chief
financial officers of the Parties shall negotiate in good faith to resolve such
dispute. In the event that the chief financial officers of the Parties are
unable to resolve such dispute within fifteen (15) business days after receipt
of the Dispute Escalation Notice, either Party shall have the right to refer the
dispute to the chief executive officers of the Parties, who shall negotiate in
good faith to resolve such dispute. In the event that the chief executive
officers of the Parties are unable to resolve such dispute within thirty
(30) business days after the date of the Dispute Escalation Notice, either Party
shall have the right to commence litigation in accordance with Section 10.10.
The Parties agree that all discussions, negotiations and other Information
exchanged between the Parties during the foregoing escalation proceedings shall
be without prejudice to the legal position of a Party in any subsequent Action.

Section 10.9 Specific Performance. From and after the Distribution, in the event
of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement or any Ancillary Agreement, the
Parties agree that the Party or Parties to this Agreement or such Ancillary
Agreement who are or are to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief of its or their
rights under this Agreement or such Ancillary Agreement, in addition to any and
all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that, from and after the
Distribution, the remedies at law for any breach or threatened breach of this
Agreement or any Ancillary Agreement, including monetary damages, are inadequate
compensation for any loss, that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

Section 10.10 Forum. Subject to the prior exhaustion of the procedures set forth
in Section 10.8, each of the Parties agrees that, notwithstanding anything
herein, all Actions arising out of or in connection with this Agreement or any
Ancillary Agreement (except to the extent any such Ancillary Agreement provides
otherwise), or for recognition and enforcement of any judgment arising out of or
in connection with the foregoing agreements, shall be tried and determined
exclusively in the state or federal courts in the State of Florida, County of
Duval, and each of the Parties hereby irrevocably submits with regard to any
such Action for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each of
the Parties hereby expressly waives any right it may have to assert, and agrees
not to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such Action: (a) any claim that it is not subject to personal jurisdiction in
the aforesaid courts for any

 

   35    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

reason; (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts; and (c) any claim that (i) any of the aforesaid courts is an
inconvenient or inappropriate forum for such Action, (ii) venue is not proper in
any of the aforesaid courts and (iii) this Agreement or any such Ancillary
Agreement, or the subject matter hereof or thereof, may not be enforced in or by
any of the aforesaid courts. Each of the Parties agrees that mailing of process
or other papers in connection with any such Action in the manner provided in
Section 10.4 or any other manner as may be permitted by Law shall be valid and
sufficient service thereof.

Section 10.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVER IN THIS SECTION, (B) SUCH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) SUCH
PARTY MAKES SUCH WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS, AGREEMENTS AND
CERTIFICATIONS HEREIN.

Section 10.12 Interpretation. The Article and Section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not in any way affect the meaning or interpretation of
this Agreement.

Section 10.13 Severability. If any provision or any portion of any provision of
this Agreement shall be held invalid or unenforceable, the remaining portion of
such provision and the remaining provisions of this Agreement shall not be
affected thereby. If the application of any provision or any portion of any
provision of this Agreement to any Person or circumstance shall be held invalid
or unenforceable, the application of such provision or portion of such provision
to Persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby.

Section 10.14 No Set-Off. Each Party’s obligation to pay fees or make any other
required payments under this Agreement shall not be subject to any right of
offset, set-off, deduction or counterclaim, however arising, including, without
limitation, pursuant to any claims under any of the Ancillary Agreements.

[Remainder of page intentionally left blank]

 

   36    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their duly authorized representatives as of the date first above written.

 

FIDELITY NATIONAL FINANCIAL, INC. By:  

/s/ Raymond R. Quirk

  Name: Raymond R. Quirk   Title: Chief Executive Officer J. ALEXANDER’S
HOLDINGS, INC. By:  

/s/ Lonnie J. Stout II

  Name: Lonnie J. Stout II   Title: President and Chief Executive Officer

[Signature Page – Separation and Distribution Agreement]

 

   37    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Schedule 2.3(b)

Surviving FNF Group and JAX Group Agreements

None

 

   38    FNF: JAX: Separation and Distribution Agreement



--------------------------------------------------------------------------------

Schedule 10.2

Transaction Expenses

 

   39    FNF: JAX: Separation and Distribution Agreement